Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Publication No. 20160152221 to Furuyama.  The improvement comprises a brake control device for a vehicle that adjusts a fluid pressure of a brake fluid in a wheel cylinder provided on wheels of a vehicle, the brake control device comprising a controller configured to execute a vibration suppression control for setting the first electromagnetic valve and the second electromagnetic valve at a close position immediately before the electric motor is stopped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The patent to Furuyama is cited for the showing of a brake control device similar to applicant's but lacking a specific control of closing the first and second electromagnetic valves immediately before the electric motor is stopped.
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other brake control devices with vibration suppression controls.
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
May 21, 2022